SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

720
CA 12-02394
PRESENT: SMITH, J.P., CARNI, VALENTINO, AND WHALEN, JJ.


MISERENDINO, SEEGERT & ESTOFF, P.C.,
FORMERLY KNOWN AS MISERENDINO, CELNIKER,
SEEGERT & ESTOFF, P.C., FORMERLY KNOWN
AS MISERENDINO, KRULL & FOLEY, P.C.,
FORMERLY KNOWN AS MISERENDINO, KRULL &
FOLEY, PLAINTIFF-APPELLANT,

                    V                                               ORDER

PHILIP CELNIKER, JONATHAN D. ESTOFF,
DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANTS.
(ACTION NO. 1.)
---------------------------------------------
THE MISERENDINO LAW FIRM, P.C., FORMERLY
KNOWN AS MISERENDINO, SEEGERT & ESTOFF, P.C.,
FORMERLY KNOWN AS MISERENDINO, CELNIKER,
SEEGERT & ESTOFF, P.C., FORMERLY KNOWN AS
MISERENDINO, KRULL & FOLEY, P.C., FORMERLY KNOWN
AS KRULL & FOLEY, PLAINTIFF-APPELLANT,

                    V

WALTER P. SEEGERT, DEFENDANT-RESPONDENT.
(ACTION NO. 2.)


UNDERBERG & KESSLER LLP, BUFFALO (THOMAS F. KNAB OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

CONNORS & VILARDO, LLP, BUFFALO (RANDALL D. WHITE OF COUNSEL), FOR
DEFENDANT-RESPONDENT PHILIP CELNIKER.

HARRIS BEACH PLLC, BUFFALO (RICHARD T. SULLIVAN OF COUNSEL), FOR
DEFENDANT-RESPONDENT JONATHAN D. ESTOFF.

MATTAR, D’AGOSTINO & GOTTLIEB, LLP, BUFFALO (LAWRENCE J. MATTAR OF
COUNSEL), FOR DEFENDANT-RESPONDENT WALTER P. SEEGERT.

PERSONIUS MELBER LLP, BUFFALO (RODNEY O. PERSONIUS OF COUNSEL), FOR
DEFENDANTS, ON THE COUNTERCLAIMS.


     Appeal from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered December 3, 2012. The order, insofar as
appealed from, denied the motion of plaintiff to compel defendants
                                 -2-                           720
                                                         CA 12-02394

Philip Celniker, Jonathan D. Estoff and Walter P. Seegert to produce
certain portions of their respective federal and state income tax
returns and to compel the forensic examination of certain computers.

     Now, upon the stipulations of discontinuance signed by the
attorneys for the parties on June 18, 2013, and filed in the Erie
County Clerk’s Office on July 12, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   July 19, 2013                        Frances E. Cafarell
                                                Clerk of the Court